[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                      ________________________        U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            August 29, 2006
                            No. 05-17161                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

                   D. C. Docket No. 00-14092-CV-KMM

ERIC V. MACKLIN,


                                                             Plaintiff-Appellee,

                                versus

ERICK MUECK,
a.k.a. Howard Ely,
INTERNATIONAL LIBRARY OF POETRY,
NATIONAL LIBRARY OF POETRY,
ALEX HANLEY,
POETRY.COM,


                                                     Defendants-Appellants.


                      ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    _________________________

                           (August 29, 2006)
Before ANDERSON, BIRCH and WILSON, Circuit Judges.

PER CURIAM:

      The defendants, Erick Mueck, International Library of Poetry, National

Library of Poetry, Alex Hanley, and “Poetry.com” (collectively, “the defendants”),

appeal a default judgment for $300,000 in statutory damages rendered against them

for infringing Eric Macklin’s copyright of two poems. The defendants claim that

the district court erred or abused its discretion (1) by finding that it had subject

matter jurisdiction, (2) by finding that the defendants willfully infringed two of

Macklin’s works, (3) by denying their post-verdict request for a jury trial or an

evidentiary hearing to determine damages; and (4) by finding that they were

properly served with filings and motions. After thoroughly considering the briefs

and the record, we find no reversible error.

      AFFIRMED.




                                            2